Order entered July 27, 2017




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-17-00159-CR

                                JAMES OTIS JONES, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-81551-2015

                                           ORDER
        Before the Court is appellant’s July 25, 2017 third motion to extend time to file

appellant’s brief. We GRANT the motion and ORDER the brief received July 25, 2017 filed as

of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE